DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11/22/21 has been entered.  Claims 1, 4- 5, 10- 14, 16, 22 and 24- 25 are amended.  Claims 2- 3 and 6- 9 are canceled.  Claims 1, 4- 5, 10- 14, 16, 18, 22 and 24- 27 are being addressed by this Action.
Drawings
The drawings were received on 11/22/21.  These drawings are acceptable.
Specification
The Amendment to the Specification filed 11/22/21 is acknowledged.  The Amendment has obviated the objection in the Non-Final Office Action, mailed 6/23/21 and as such, the objection has been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Avery N. Goldstein, Ph.D. on 02/10/22.
The application has been amended as follows: 
a plane of said plurality of wire loops, said elongated braid structure configured for transitioning between collapsed and expanded states, said elongated braid structure surrounding a lumen having a distal opening when in said expanded state; and (b) a closure wire positioned along a length of said elongated braid structure, said closure wire being actuatable to pull inward said distal portion of said elongated braid structure and thereby at least partially close said distal opening; wherein said closure wire is positioned such that said distal portion of said elongated braid structure is not pulled inward when said elongated braid structure is bent along said length.
13. (Currently amended) The system of claim 12, wherein [[said]] a distal portion of said catheter includes a sheath and said elongated braid structure is maintainable in said collapsed state within said sheath.
25. (Currently amended) A system for retrieving material or objects from a biological vessel comprising an elongated braid structure configured for transitioning between collapsed and expanded states, said elongated braid structure surrounding a lumen having a distal opening when in said expanded state; wherein said elongated braid structure includes a plurality of helically wound wires crossing a plurality of a plane of said plurality of wire loops.
Reasons for Allowance
Claims 1, 4- 5, 10- 14, 16, 18, 22 and 24- 27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 25, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein said eyelets are in a different plane than a plane of said plurality of wire loops.  
Richardson discloses that material 61 of closure wire (60) is joined to helically wound wires (46) of the elongated braided structure (40) by a loose interweaving of material 61 of closure wire (60) within spaces 47 at the distal end of the scaffolding 45 of the elongated braided structure (40) (P. [0031]).  Further, Richardson discloses that any other suitable means of the closure wire (60) to the elongated braided structure (40) may also be used (P. [0031]).  Even though a person having ordinary skill in the art would find it obvious to finish the distal end of the scaffolding of the elongated braided structure with either eyelets or wire loops through which the material 61 of closure wire (60) is loosely interweaves, there is no suggestion or motivation to modify the Richardson distal end of scaffolding 45 with both such structures such that they have different planes.  
Cited prior reference Eidenschink also discloses embodiments wherein the braided structure is attached to snares having slip knots or eyelets at the distal and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771